Case: 3:20-cv-00224-NBB-RP Doc #: 66-42 Filed: 02/02/21 1 of 3 PageID #: 988




                 EXHIBIT 42
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-42 Filed: 02/02/21 2 of 3 PageID #: 989




From: Joey East <jeast@lafayettesheriff.net>
Sent: Wednesday, November 18, 2020 10:38 AM
To: Jeff Mccutchen <jmccutchen@oxfordpolice.net>
Subject: Re: data

Thank you

Sent from my iPhone


       On Nov 18, 2020, at 10:33 AM, Jeff Mccutchen <jmccutchen@oxfordpolice.net> wrote:

       Yes sir. Ms. Val is reaching out to Ms. Cathy now. It’s quite a bit of data.


              On Nov 18, 2020, at 10:19 AM, Joey East <jeast@lafayettesheriff.net> wrote:

              Chief,
              I just wanted to check back with you to see if you were able to get the information
              requested below.

              Thanks

              Joey

              From: Jeff Mccutchen <jmccutchen@oxfordpolice.net>
              Sent: Friday, October 9, 2020 4:03 PM
              To: Joey East <jeast@lafayettesheriff.net>
              Subject: Re: data

              I'll get with Ms. Val and get them pulled as quick as we can.

              From: Joey East <jeast@lafayettesheriff.net>
              Sent: Friday, October 9, 2020 2:36 PM
              To: Jeff Mccutchen <jmccutchen@oxfordpolice.net>
              Subject: Re: data

              Next two weeks would be great but I totally understand if that not possible.

              Sent from my iPhone


                       On Oct 9, 2020, at 1:56 PM, Jeff Mccutchen
                       <jmccutchen@oxfordpolice.net> wrote:

                        Yes sir, we’ll work on it. When do you need it by?

                       Jeff McCutchen
                                                             1

                                                                                                    Exhibit 60
Case: 3:20-cv-00224-NBB-RP Doc #: 66-42 Filed: 02/02/21 3 of 3 PageID #: 990



               On Oct 9, 2020, at 1:02 PM, Joey East
               <jeast@lafayettesheriff.net> wrote:


               Chief McCutchen,

               Would it be possible for your agency to supply us
               with data about the downtown area? As you know
               we are preparing for a case in federal court and
               this information could possibly be useful.

                  1. All data pertaining to arrest in the
                       downtown area for the last 5 year.
                  2.   All wrecks involving motor vehicle and
                       pedestrians in the last 5 years
                  3.   How many officers are routinely assign to
                       patrol the downtown area and on average
                       how many on a home football game
                  4.   What are your current safety concerns with
                       the downtown area? (lighting, traffic,
                       overcrowding, violence, etc. etc.)
                  5.   Would it be possible to get videos that your
                       department have saved showing traffic
                       conditions around the downtown area
                       during week day nights and on weekend
                       ball games and non-ball game weekends. If
                       any of those videos capture the County
                       Court house grounds that would be great to
                       have.


               Chief
               I understand that Covid has slowed traffic and
               businesses traffic down over the last several
               months so this information I am requesting can be
               based on the last several years and your knowledge
               and experience of the area.


               Thank you

               Joey


               <image001.jpg>



                                          2
